 Case 2:21-cv-00218-AWA-LRL Document 1 Filed 04/21/21 Page 1 of 7 PageID# 1




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Norfolk Division

JENNY THOMAS,                                     )
                                                  )
                                                  )      CIVIL ACTION NO:
           Plaintiff,                             )
v.                                                )      JURY TRIAL DEMANDED
                                                  )
SENTARA MEDICAL GROUP                             )
                                                  )
Serve: CT Corporation System                      )
       4701 Cox Rd Ste 285                        )
       Glen Allen, VA 23060-6808                  )
                                                  )
           Defendant.                             )
                                                  )


                                             COMPLAINT

           Plaintiff, Jenny Thomas ("Thomas" or “Plaintiff”), by counsel, brings this action against

Defendant Sentara Medical Group (“Sentara” or “Defendant”) for damages and alleges as

follows:

                                             THE PARTIES

1.         Plaintiff Thomas is a natural person, and at all times relevant hereto was, a citizen of the

Commonwealth of Virginia, residing in the town of Suffolk, Virginia.

2.         Defendant Sentara is a Virginia corporation conducting business in the Commonwealth

of Virginia.

                                     JURISDICTION AND VENUE

3.         This court has jurisdiction over the subject matter of this complaint pursuant to 28 U.S.C.

§ 1331 and 42 U.S.C. §2000e-5.




Page | 1
 Case 2:21-cv-00218-AWA-LRL Document 1 Filed 04/21/21 Page 2 of 7 PageID# 2




4.         Venue properly lies in this Court because the controversy involves Defendant’s behavior

at Plaintiff’s place of employment, in the Eastern District of Virginia.

                         EXHAUSTION OF ADMINISTRATIVE REMEDIES

5.         Prior to instituting this suit, Thomas timely filed an administrative claim with the Norfolk

Office of the Equal Employment Opportunity Commission (EEOC) on March 10, 2020. A true

and correct copy of the Charge of Discrimination is attached to this complaint and incorporated

by reference as Exhibit “A”.

6.         The EEOC failed to resolve the claim and issued a right-to-sue letter dated January 28,

2021. A true and correct copy of the right-to-sue letter is attached to this complaint and

incorporated by reference as Exhibit "B”. Thomas received the right to sue letter on January 31,

2021. Plaintiff has filed his complaint within 90 days from the date she received her notice

authorizing the right to bring this action.

                                       STATEMENT OF FACTS

7.         Plaintiff Thomas is a black female.

8.         Thomas began employment with Defendant’s Vascular Specialists group on February 4,

2019, as a Patient Care Representative (“PCR”).

9.         As a PCR, Thomas was responsible for checking-in patients, copying insurance cards,

collecting co-pays, and checking-out patients.

10.        During her first several months of employment Thomas proved herself a valuable and

hardworking employee.

11.        Thomas’ immediate supervisor, Tamera Hartman (“Hartman”), Team Coordinator and

Manager, was among the many who congratulated Thomas in writing for her outstanding attitude

and work product. Hartman is a white female.



Page | 2
 Case 2:21-cv-00218-AWA-LRL Document 1 Filed 04/21/21 Page 3 of 7 PageID# 3




12.        Unfortunately, Thomas’ coworkers were not as impressed or appreciative. During

Thomas’ first six months of employment, she was forced to endure a hostile work environment

where her white coworkers were continually trying to get Thomas in trouble with her supervisor

and/or ostracizing her – precluding her from numerous work-related social activities.

13.        Thomas was the only black employee working at the sites she was assigned to work for

the first six months of her employment.

14.        The staff at each location Thomas visited would tease and berate her about living in and

being from Suffolk, Virginia. Thomas’ coworkers routinely joked about both Thomas and

Sentara’s patients from Suffolk being “ghetto” or “uncivilized.” These jokes and demeaning

remarks towards Thomas made her feel isolated and alone as the lone black employee. For

instance, Thomas’ coworkers would enjoy lunch together; only after completing lunch would

they then offer her left-over, uneaten portions of their ordered-in lunches.

15.        Thomas told Hartman she felt alone and isolated. Thomas further told Hartman she felt

the disrespect was based on race. Hartman was unable or unwilling to address matters with

Thomas’ white coworkers.

16.        On August 7, 2019, Thomas emailed John R. Zettlemoyer, Sentara’s Director of

Operations (“Zettlemoyer”): “I really do not want to email you about this, but I feel as if I have

no choice. I have followed my chain of command and have recently spoken with Tammi about

this (and on previous occasions). I feel that I am constantly in a hostile environment.” Thomas

further informed Zettlemoyer that her coworkers were continually nitpicking her and making her

feel “uneasy and uncomfortable daily.” Thomas also complained of feeling “disrespected and

disregarded.”




Page | 3
 Case 2:21-cv-00218-AWA-LRL Document 1 Filed 04/21/21 Page 4 of 7 PageID# 4




17.        Prior to emailing Zettlemoyer, Thomas exchanged emails with Courtney Hart, General

Surgery Practice Manager, about the subject. Hart encouraged Thomas to email Zettlemoyer and

told Thomas she was “an AWESOME employee” who had “done everything within [her] power

to address this.”

18.        Within the hour, Zettlemoyer responded, in pertinent part: “Hi Jenny, Wow, that is a lot

for you to bring home on a daily basis… I am including Brittany in this conversation, because I

truly do not want to lose you as an employee. . . .” Brittany Diza (“Diaz”) was Defendant’s

Practice Manager.

19.        About one week after emailing Zettlemoyer, Hartman spoke with Thomas about her

feeling isolated and disrespected. The two discussed Thomas possibly looking for work

elsewhere.

20.        Unfortunately, nothing changed for Thomas. Her coworkers continued to bully and

disrespect her.

21.        Thomas’ coworkers joked about her having a “white name”, “Jenny.” At one point

Hartman told Thomas when she first heard they hired a “Jenny Thomas” she assumed it was

going to be a “big fat sloppy white girl.” They also repeatedly lied to Hartman about Thomas

making mistakes and not properly treating patients.

22.        On October 14, 2019, again emailed Zettlemoyer telling him that she had “reached [her]

breaking point.” Thomas also told Zettlemoyer that she had previously “reached out to HR” and

was “going to follow up with them…” Thomas also expressed frustration that her manager,

Hartman, “has not helped letting this get out of control.” Thomas specifically mentioned race as

being a motivating factor in the hostile work environment she was experiencing.




Page | 4
 Case 2:21-cv-00218-AWA-LRL Document 1 Filed 04/21/21 Page 5 of 7 PageID# 5




23.        Almost immediately after Thomas’ October 2019 complaint to management regarding

what she perceived to be a racially hostile work environment, her supervisor, Hartman, began to

manufacture write-ups for and create a record of unsatisfactory work from Thomas.

24.        On February 12, 2020, Hartman fired Thomas claiming allegegly she failed to comply

with Defendant’s integrity standards. In truth, Thomas had not violated such standards but was

not given an opportunity to demonstrate her innocence.

                                               COUNT I
                                  Retaliation in Violation of Title VII
                                         (42 USC 2000e et seq.)

25.        Plaintiff repeats and realleges each and every Paragraph of this Complaint as though fully

set forth herein.

26.        Defendant intentionally discriminated against Plaintiff, who is black and asserted her rights

under federal law by complaining of racial discrimination in the workplace.

27.        Defendant adversely affected Plaintiff’s employment assignments and opportunities as

retaliation for Plaintiff’s complaints of racial discrimination and a hostile work environment.

28.        Defendants’ conduct has been intentional, deliberate, willful, wanton, malicious, reckless,

and in conscious disregard of Plaintiff’s rights.

29.        As a direct and proximate result of the Defendant’s conduct, Plaintiff has suffered and

continues to suffer economic and non-economic damages, including lost back pay, lost front pay,

emotional distress, reputational harm, embarrassment, humiliation and loss of enjoyment of life.

30.        Plaintiff is entitled to recover her reasonable attorney fees, costs and expert witness

expenses.

31.        Due to the severity of Defendant’s conduct, Plaintiff is also entitled to punitive damages.




Page | 5
 Case 2:21-cv-00218-AWA-LRL Document 1 Filed 04/21/21 Page 6 of 7 PageID# 6




                                              COUNT II
                               Retaliation in Violations of Section 1981
                                          (42 U.S.C. § 1981)

32.        Plaintiff repeats and realleges each and every Paragraph of this Complaint as though fully

set forth herein.

33.        Defendant intentionally discriminated against Plaintiff, who is black and asserted her

rights under federal law by complaining of racial discrimination in the workplace.

34.        Defendant adversely affected Plaintiff’s employment assignments and opportunities as

retaliation for Plaintiff’s complaints of racial discrimination and a hostile work environment.

35.        As a direct and proximate result of Defendant’s conduct, Plaintiff suffered and continues

to suffer loss of income, damage to career, loss of career opportunity, inconvenience, loss of

enjoyment of life, severe emotional distress, anxiety, humiliation, embarrassment, damage to

reputation, violations of his statutory rights and other consequential damages.

36.        At all times material hereto, the Defendant’s acts and omissions were done intentionally,

willfully, with deliberate indifference, with reckless indifference and/or with malice toward the

federal and statutory and common law rights of Plaintiff.

                                           JURY DEMAND

                                    Plaintiff demands a jury trial.

                                        PRAYER FOR RELIEF

           WHEREFORE, Plaintiff, Jenny Thomas, prays for entry of judgment in favor of Plaintiff

and against Defendant Sentara Healthcare d/b/a Sentara Medical Group, in the form of the

following relief:

a.         Back Pay;

b.         Front Pay;



Page | 6
 Case 2:21-cv-00218-AWA-LRL Document 1 Filed 04/21/21 Page 7 of 7 PageID# 7




c.         Compensatory Damages;

d.         Punitive Damages;

e.         Attorneys' fees and court costs associated with this suit; and

f.         Other such relief as may be appropriate to effectuate the purpose of justice.

Date: April 21, 2021                             Respectfully submitted,

                                                 JENNY THOMAS

                                                 __/s/__Todd M. Gaynor_________________
                                                 Todd M. Gaynor, Esquire
                                                 Virginia Bar No.: 47742
                                                 GAYNOR LAW CENTER, P.C.
                                                 440 Monticello Avenue, Suite 1800
                                                 Norfolk, Virginia 23510
                                                 PH: (757) 828-3739
                                                 FX: (75) 257-3674
                                                 EM: tgaynor@gaynorlawcenter.com

                                                 Counsel for Plaintiff




Page | 7
